O’NIELL, J.
(concurring in the result). I do not concur in the majority opinion that, because the statement of the amount of money alleged to have been embezzled or obtained by false pretense was a material allegation, therefore the judge could not have ordered the indictments amended in that respect. The opinion or ruling of the majority of the members of the court is that the judge had no discretion in the matter of ordering the indictments amended, but was compelled to quash them. Sections 1063 and 1064 of the Revised Statutes gave the district judge discretionary power to order the indictments amended if he deemed the amendment necessary. That means, of course, if the amendments were essential to the validity of the indictments. If the defect or omission proposed to be corrected or supxfiied by an amendment had not been material, the judge would not have been required to order the indictments amended. But the judge should not, as a general rule, quash an indictment, in preference to ordering it amended, merely because the indictment, being for embezzlement or for obtaining money by false pretenses, does not state the amount of money alleged to have been embezzled or obtained by false pretenses.
Under the peculiar circumstances of this case, however, the judge exercised his discretion wisely, in sustaining the motion to quash the indictments, rather than to order the indictments amended. The motion to amend was not filed until the day after the motion to quash had been tried and submitted to the court for decision. The judge, therefore, entertained a doubt as to whether he should then allow the indictments to be amended. He stated to the district attorney that, if he should order the indictments amended, the ruling would only delay the administration of justice and might, in the event of a conviction, cause a reversal of the verdict and sentence. The judge reminded the district attorney that he could, without any trouble or delay whatever, obviate all of the difficulties and delays incident to a questionable ruling in the premises, by filing bills of information against the party accused. If the district attorney had *879acted upon tlie judge’s suggestion, lie could have proceeded with the trial immediately and without ¡anjy possibility of being in error. I am not in favor of encouraging the bringing up of appeals which can accomplish nothing except the law’s delay and the further clogging of an already congested docket. A public official’s pride of opinion is, of course, praiseworthy; but it is not to be held above the prompt and orderly administration of justice. The ruling of the district court in this case did not interfere at all with the right of the district attorney to proceed immediately with the prosecution of the party accused, by filing bills of information, which could have been done with much less trouble than this ax>peal has given, and without any delay whatever. Por that reason, I concur in the decree affirming the ruling.